NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               _________________

                                     No. 20-2086
                                  _________________


                                  DEMBO SANNOH,
                                        Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                                   _______________

                              On Petition for Review of a
                     Decision of the Board of Immigration Appeals
                                    (A096-258-047)
                      Immigration Judge: Kuyomars Z. Golparvar
                                   _______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 on January 25, 2021

       Before: JORDAN, MATEY, Circuit Judges, and HORAN, * District Judge

                             (Opinion filed: March 1, 2021)
                                   _______________

                                       OPINION **
                                   _______________



      *
        Honorable Marilyn J. Horan, District Judge, United States District Court for the
Western District of Pennsylvania, sitting by designation.
      **
         This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
MATEY, Circuit Judge.

       Dembo Sannoh, a citizen of Sierra Leone and formerly lawful permanent resident,

was found with nearly a pound of marijuana. His subsequent conviction for drug

trafficking led the Government to seek his removal. Sannoh unsuccessfully challenged

that effort, and we find no error in the conclusions reached by the Board of Immigration

Appeals. So we will deny Sannoh’s petition.

                                     I. BACKGROUND

       After admission to the United States, Sannoh became a lawful permanent resident.

A conviction for possession with intent to deliver .947 pounds (about 430 grams) of

marijuana (a felony) and conspiracy to possess a controlled substance (a misdemeanor)

followed. As a result, the Government charged Sannoh with removability under 8 U.S.C.

§ 1227(a)(2)(A)(iii) and § 1227(a)(2)(B)(i).

       Citing his sexuality, Sannoh then applied for withholding of removal and protection

under the Convention Against Torture (“CAT”). The immigration judge (“IJ”) denied

Sannoh’s applications, holding that his conviction for drug trafficking was presumptively

a particularly serious crime barring relief. And the IJ found that Sannoh failed to establish

he would face torture in Sierra Leone. The BIA reached the same result and dismissed his

appeal.




                                               2
                                     I. DISCUSSION 1

       Conviction for a “particularly serious crime,” 8 U.S.C. § 1231(b)(3)(B)(ii),

including “aggravated felonies involving unlawful trafficking in controlled substances,”

precludes withholding of removal. Matter of Y-L-, 23 I. & N. Dec. 270, 274 (A.G. 2002).

A rare exception exists for convictions involving only a “very small quantity of controlled

substance.” Id. at 276. But the IJ and the BIA found that Sannoh’s crime exceeded that

amount. 2

       We find no error in that conclusion. Although there is little guidance on the precise

meaning of a “very small amount,” Congress used a 30-gram threshold in other sections of

the INA. See, e.g., Sambare v. Att’y Gen., 925 F.3d 124, 128 (3d Cir. 2019); see also 8

U.S.C. § 1227(a)(2)(B)(i) (removal exception for drug offenses involving 30 grams or less

of marijuana for personal use); 8 U.S.C. § 1182(h) (waiver of inadmissibility exception for

a single simple possession offense involving 30 grams or less). In other immigration

contexts, we have held that 120.5 grams of marijuana is not a “small amount.” Catwell v.

Att’y Gen., 623 F.3d 199, 209 (3d Cir. 2010). Following that guidance, it is not



       1
         We have jurisdiction over final orders of the BIA under 8 U.S.C. § 1252. As the
BIA adopted the IJ’s opinion, we review the IJ’s decision to decline CAT protection for
substantial evidence. Romero v. Att’y Gen., 972 F.3d 334, 341–42 (3d Cir. 2020). Under
this “extraordinarily deferential” standard, we uphold the IJ’s determination if it is
“supported by reasonable, substantial, and probative evidence on the record considered as
a whole.” Garcia v. Att’y Gen., 665 F.3d 496, 502 (3d Cir. 2011). We review legal
questions, the application of law to fact, and the BIA’s particularly serious crime
determination de novo. Luziga v. Att’y Gen., 937 F.3d 244, 251–52 (3d Cir. 2019).
       2
         Sannoh did not challenge the BIA’s determination that his offense was particularly
serious crime; we therefore do not address that issue here.
                                             3
unreasonable for the Board to hold that 430 grams is not a very small amount and we will

affirm that decision.

       Despite his conviction for a particularly serious crime, Sannoh remains eligible for

deferral of removal under the CAT. See 8 C.F.R. § 1208.17(a). To establish eligibility for

deferral of removal under the CAT, an alien must prove “it is more likely than not that he

. . . would be tortured if removed to the proposed country of removal.” 8 C.F.R. §

1208.16(c)(2). This torture must be at the hands of the government, or it must occur through

the “acquiescence of a public official.” 8 C.F.R. § 1208.18(a)(1). Sannoh does not satisfy

that standard.

       The IJ found that it was likely Sannoh’s sexuality might produce discrimination and

social stigma in Sierra Leone, but not mistreatment amounting to outright torture. (A.R. at

56.) Sannoh points to the violence he witnessed in 1999, and the murder of an activist in

2004, but the BIA found those incidents did not compel the conclusion that Sannoh is more

likely than not to face torture today. That conclusion is not incorrect, for torture concerns

“gross human rights abuses on a large scale.” See Tarrawally v. Ashcroft, 338 F.3d 180,

188 (3d Cir. 2003). Sannoh has not established that the government of Sierra Leone

acquiesced to the violence he recounts, nor, beyond references to country reports,

demonstrated current governmental acquiescence to violent acts. See Grijalva Martinez v.

Att’y Gen., 978 F.3d 860, 871 (3d Cir. 2020).

                                    III. CONCLUSION



                                             4
      For these reasons, we will deny Sannoh’s petition for review of his administrative

order of removal.




                                          5